 MARSH VILLAGE PANTRIES. INC.Marsh Village Pantries, Inc. and Retail Clerks Local25, chartered by Retail Clerks International Associ-ation, AFLCIO. Case 25-CA-8785May 24, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY. AND TRUESDAI FOn January 13, 1978, Administrative Law JudgeClaude R. Wolfe issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed areply brief to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Marsh Village Pantries.Inc., Yorktown, Indiana, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.Respondent has excepted to certain credibility findings made h, theAdministrative Law Judge. It is the Board's established polics not to oser-rule an Administrative Law Judge's resolutions with respect to credibilil,unless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry W'all Products, Inc.. 91NLRB 544 (1950). enfd. 188 F.2d 362 (C.A 3, 1951). We have carefull5examined the record and find no basis for reversing his findingstion 8(a)(1) of the National Labor Relations Act, asamended, by interrogating 2 employees about their unionactivities. warning employees that their hours would be cutif they continued in their union activities, threatening em-ployees with discharge or other reprisals because of unionactivities, giving the employees the impression of surveil-lance of their union activities, and by soliciting grievancesfrom its employees and giving said employees the impres-sion that the grievances would be adjusted if the employeesrefrain from union activities. Respondent denies the com-mission of any' unfair labor practices.Upon the entire record, including my observation of thedemeanor of the witnesses as they testified, and after care-ful consideration of the parties able post-trial briefs. Imake the following:FINDINGS OF F :CTI RFSPONDFNTIS Bt SINESSRespondent is. and has been at all times material to thiscase, an Indiana corporation with principal office andplace of business at Yorktown, Indiana, and with 11 retailconvenience grocers stores in the Lafayette, Indiana, area.where Respondent is engaged in the retail sale of groceriesand related items. During the 12 months preceding the is-suance of the complaint, a representative period, Respon-dent sold and distributed products with a gross value ex-ceeding $500,000. During the same period of time,Respondent purchased and received goods valued in excessof $50,00() which were transported directly to its Lafayette.Indiana, stores directly from States other than the State ofIndiana. Respondent is now. and has been at all times ma-terial. an employer within the meaning of Section 2(6) and(7) of the Act.11 THE LABOR OR(;,NIZAIIONRetail Clerks Local 24. chartered by Retail Clerks Inter-national Association, AFL-CIO, herein called the Union,is and has been at all times material herein a labor organi-zation within the meaning of Section 2(5) of the Act.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: This casecame to hearing before me at Lafayette, Indiana, on Au-gust 26, 1977, pursuant to a complaint issued May 31.1977, and charges and amended charges timely filed onMarch 29 and April 1, 1977.1 The complaint, amended atthe hearing, alleges that Marsh Village Pantries, Inc.,herein called the Employer or Respondent, violated Sec-All dates herein refer to 1977 unless specifically indicated otherwise2 At hearing. I denied General ( ounsels miotion to amend par 5h) of thecomplaint hs substituting the date March 2, 1977. for the date of Mlarch 7.1977, to reflect the ecidence adduced bh General Counsel as to when Iheinterrogation alleged in that paragraph occurred. Although I ad.ised theparties al the time that I would consider the alleged interrogation as partand parcel of a consersation that is alleged In other paragraphs of the colm-plaint ito contain Ither unlawful statements bs Superxlsor Tons I .ewi. I amconvinced. after careful consideration of the matter. including the fact thatthe alleged Interrogation was thoroughlk litigated h' all parties, that msruling was hast, and in error General C ounsel's motion amounted to nomore than a proper motion to coinform the pleadings to the proof insofar asa minor Vsariation in dates existed. and I now reserse m self iua por,nte andgrant the mition Itl amend par 5(h) h siuhstitutirn the date Mlarch 2 forMarch 7236 NLRB No. 48323 DECISIONS OF NATIONAL LABOR RELATIONS BOARD111. THE ALLEGED UNFAIR LABOR PRACTICES AND RELEVANISURROUNDING EVENTS3On February 6, Darrell Mitchell went to Store 430 andsolicited Marjorie Hanna to sign an authorization card forthe Union. She signed the card and returned it to him onthat date. Hanna was called in to work at Store 463 onFebruary 21. She had previously received notice of a unionmeeting on February 22, for the Respondent's employees,and invited three employees to the meeting while she wasat work on February 21. The store manager, Larry Miller,was not present at the store when Hanna issued her invita-tions. Hanna attended the February 22 meeting.In mid-February Respondent received a letter from theUnion demanding recognition for an 11 store bargainingunit.4Thereafter the Union filed a petition for an electionin Case 25-RC-6544, and, after a hearing conductedthereon on March 2, the Regional Director for Region 25issued a Decision and Direction of Election in a unit of allfull and part-time employees at Respondent's Lafayettearea stores on March 25.5It appears that the election wasstill pending at the time of the hearing before me.Following receipt of the Union's demand, the Employerconducted a series of three meetings with its supervisorypersonnel with respect to how they should conduct them-selves during the union campaign. The first meeting washeld on February 16, the second on March I or 2, and thethird at a later date unrevealed in the record. The partiesagreed that the representation hearing was held on March2, but the record is somewhat confusing as to when certainalleged conversations between Hanna and Store ManagerTony Lewis happened. Both Lewis and Hanna agree thatthe conversation between them, being litigated herein, hap-pened on March 2. Lewis states that he was at a Marchmeeting, on March 1, and then talked to Hanna on thenext day. Hlowever, Kelley who conducted the meetings,after first testifying that there was a meeting on March 1,corrected himself and testified that the meeting was actual-ly in the evening after the representation case hearing,which would have been March 2. Kelley places Lewis atthat March 2 meeting. In my view, whether or not themeeting with supervision occurred on March I or 2, andwhether or not the conversation between Lewis and Hannaoccurred on March 2 or 3. is of little significance in thecase. It is sufficient to note that Hanna and Lewis agreethat there was a meeting and that it was on March 2. l he3 'he facts set forth herein .ire based on a synthesis oIf the credited aspectsof the teslimon Is of ;illI itnesses, the exhihits. and careful consideraiton ofthe logical consistentcy iand inherent probhahilty of the facts ftound Al-though I may riot, in the course If the D)ecision, advert to all of the 1tccrdtestimnon? or do umentiary evidelce, It has been carefully weighed iand con-sidered and to the extent that testinmony or other ecidence not mentionedherein might appear to contradict the findings of fact, that evidence hais notbeen disregarded bat has been rejected as incredible. lacking in pr.haillteworth, surplusage. o, irrelevant4 Kenneth Kelley. the Firiiplo>er's director of warehousing and transpor-tatioln, onl) testified that he received this letter some time around the middleof February, but Respondent places the date or receipt as February 8 in itspost-trial brief Although the record contains no evidence as to the d ate ifreceipt othIer than Kelley's generalized estimate. I see rio reilson to doubt theFebruary S receipt date acknowledged by Respondent.'1'here are approlximatels 55 eCplosees in the unit fould.fact that it may have been on March 3 would not affect theoutcome of this case, and the allegations in the complaintto the effect that the allegedly unlawful statements ofLewis occurred on March 2 would be sufficient even if theconduct complained of occurred on March 3.Respondent concedes, in its post-trial brief, that Hannaengaged in open and conspicuous union activity includingsigning a union card at work, discussing the Union openlyat her work place, exhibiting a union letter to several em-ployees, and using the Company's telephone to solicit at-tendance at a union meeting. In my opinion, this overtactivity would in and of itself support a fair inference thatRespondent was well aware of Hanna's union activities.Furthermore, although the testimony of Hanna's husbandis somewhat suspect because it appears that he left theCompany's employment involuntarily, he testified withoutcontradiction, and I credit him on this, that while he wasbowling with Respondent's Store Manager Larry Miller inFebruary he told Miller that there was talk about getting aunion in and Hanna was going to stick around and vote forit. Respondent therefore had direct knowledge, through itssupervisor and agent, Miller, of Hann's union sympathiesin February. With respect to the March 2 (or 3) conversa-tion she had with Store Manager Lewis, Hanna testifiedthat she reported to work at Store 430 just before I p.m.She and Lewis then fell into a conversation inside the back-room wherein he told her that he had gone to a meetingwhere her name had been mentioned, and that LarryMiller had told Porter Eckerty, director of the Employer'sVillage Pantry division, that Hanna had been talking infavor of the Union and trying to get people to join, andthat she also planned on quitting but had decided to staybecause they were going to get a union. Lewis also alleg-edly told her that District Manager Jim Brown had askedhim to cut her hours, or do something of the sort, so thatshe would quit, but that he had refused to do so. Lewisassured her that he would not cut her hours or do anythingagainst her. Lewis further told her that he told Brown andArea Supervisor Carroll Bates that she was a good employ-ee and he did not see doing that to her, whereupon Browngot angry. Lewis then cautioned her that there was a possi-bility that the Company would think of some other way toget rid of her and that she should be very careful while shewas at work. Hanna says that she retorted to Lewis that hedid not have to worry about her because she had neverdone anything against company policy and he would nothave to worry about "them" getting her on anything. Shefurther testified that Lewis asked her if she had signed aunion card. After she told him that she did, he asked ifanybody else had signed any. She answered affirmativelyand he then asked how many, to which she replied thateveryone had. His final question to her was whether thisactivity was because of anything that he had done. Shereplied that it was not directed against him personally.Hanna claims that she and Lewis are friends and that theconversation on March 2 was a friendly conversation. Shealso testified that she did not feel threatened by Lewis dur-ing the conversation of March 2, but considered that hewas telling her those things for her own good.Lewis testified that he attended the meeting of manage-ment held on March 1, and was there told about things324 MARSH VIILLAGE PANTRIES. INC.that managers should and should not do as far as theUnion was concerned. He acknowledges that he had a con-versation with Hanna on March 2 at Store 430. His versionis that he did not ask her whether she had signed a cardand believes that she volunteered the information. He fur-ther denies that Brown either asked him to cut her hours sothat she would quit or that he told her that. He also deniestelling her that anyone in higher management was out toget her because of her union activities. On cross-examina-tion, Lewis added that he told Hanna the things that hecould not do, but that he does not remember much elsethat happened at the supervisor's meeting, other than theinstructions on how managers should conduct themselves,or he would have told her about it. His testimony does notpurport to be a recitation of all of the conversation onMarch 2, but consists primarily of bare denials of matterstestified to by Hanna as occurring therein.I credit Hanna's version of the March 2 conversationover that of Lewis because she was more complete, natural.and forthright in her testimony. Lewis was much more un-certain and tentative in his testimony than Hanna, and wasnot as impressive as she on the basis of comparative de-meanor on the witness stand. I would also note that at thetime of her testimony Hanna was still employed by Re-spondent and was figuratively treading on thin ice whenshe testified contrary to Lewis, inasmuch as Respondenthad the power to exert day-to-day pressure on her in theassignment and performance of her work.Crediting Hanna's version of the conversation, as I do. Iam persuaded that Lewis' conduct in relating to her thatshe was known by management to be a union activist andthat management had asked him to take steps, includingcutting her hours, to persuade her to quit, could not helpbut convey to her that Respondent was hostile to her unionactivities and planned to take measures to curtail it. Thesestatements coupled with Lewis' warning to her that sheshould be very careful in the way that she conducted her-self clearly constitute a threat of employer retaliation if shepersisted in her union activities. This is in clear violation ofSection 8(a)(1) of the Act, as is l ewis' interrogation withrespect to the signing of union cards, and I so find. I do notmake any findings as to whether or not the managementofficials named by Lewis in his conversation with Hanna infact made the statements that he attributed to them, norneed I do so. It is sufficient that Lewis so reported. Hannawas under no obligation to investigate the truth or falsityof Lewis' statements and was entitled to rely on his repre-sentations as an agent of management. Indeed. theirfriendly relationship and Lewis' cautions to her were fac-tors tending to convince her of the verity of his statements.In any event, all that must be proved for the C'ompany tobe liable for I ewis' conduct is that he was a supervisor.which Respondent admits, because interrogations. wa:mn-ings, and threats made by an? supervisor are imputable tothe Employer.As Respondent points out, the union activities of Hannawere carried on in the open at her place of employment,and her husband took pains to specifically inform the Re-spondent's agent, Miller, of his wife's intention to vote forthe Union. Thus, there was no need for surveillance toascertain Hanna's union sympathies or activities. and Ifind nothing in the record to support the complaint allega-tion that Respondent gave its employees the impression ofsurveillance of their union activities. Accordingly, I shallrecommend that allegation of the complaint be dismissed.That Lewis related to Hanna that Miller had reported tohigher management on her union activities should havecome as no surprise to her, and certainly was no surprise toher husband who had himself given the information toMiller.In support of the allegation that David Redden, who wasthe retail personnel manager for Respondent at the time,solicited grievances on March 10, and at the same timegave employees the impression that grievances would beadjusted if they refrained from union activities, the Gener-al Counsel relies solely on the uncontradicted testimony ofHanna. According to her testimony, Hanna was asked tocome into work on March 10 by Tony Lewis. He gave herno reason at the time. This failure to state a reason doesnot strike me as being particularly unusual because Hannawas working on a part-time basis and testified to a previousoccasion when she was called into work by another manag-er at another store without notice because her services wereneeded. After she arrived to work at Store 430, Reddencame to the store. After some preliminary conversationwith L ewis, about which there is no testimony, Reddenasked her if she was Hanna and introduced himself. Hethen told her that he would like to talk to her and askedwhere the best place might be. She directed him to the backoffice where they sat and talked without others present.Prior to this meeting with Redden. Hanna had had a prob-lem getting paid for work she performed on February 21 atStore 463 because the manager had not properly turned inher time on the weeks payroll. Hanna called Larry Miller.the manager of Store 463, to remind him to send in hertime, but he told her that he had already filled out hispayroll and that she would have to remind him the follow-ing week. Instead of doing that, she placed her name stick-er on a blank timecard. entered the time that she workedon the card. signed it and put it in the timecard slot atStore 463. Hanna mentioned the matter to Lewis who thencontacted ('arroll Bates. the district supervisor, about thematter. Bates called Miller to see if he had sent the time inand received the reply that he had not. Bates then instruct-ed [ ewis to put llanna's time worked at Store 463 on thetimecard at Store 430., and Bates himself called personneland reported the matter. Although Hanna's testimony issomewhat disjointed in sonme respects, I conclude from itthat she related all of the foregoing to Redden after he firstinquired as to why she had not gotten paid. After receivingthis information. Redden asked her if she had had anyother problems "in this sense," which I construe to mean ofa type relating to pay. Hanna asked him if he wanted her totell him everything from when she first started with Re-spondent, and started to do so when he gave her an affirmative answer. She told Redden about several occasionson which the employees at Store 463 had not received pasfor overtime work because the manager had erased it fromthe timecard. Redden's question was, "Why didn't you letus know at Personn!?e lIanna answered that matters likethis had been brought to the attention of Bates and Brownand that she had waritten Brown a letter telling him about325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome things that Miller had done. Redden stated that thepersonnel office had never received anything of this sortagainst Miller, and advised her that when she had not re-ceived any response from Brown she should have reportedit to personnel where it would have been taken care of rightaway. He also asked her how much she felt that the Com-pany owed her, but she told him that she did not have anyidea. Since she was obviously well aware of how much theCompany owed her for the work on February 21, as Red-den must also have been, I am persuaded that this questionwas directed to how much she felt that the Company owedher for overtime that she had not been paid for at Store463. After Hanna concluded her recitation of complaints,as set forth above, Redden asked her why she had stavedwith the Company if she felt the way she did. She repliedthat she needed the work and she liked working in grocer-ies. Redden concluded the conversation by telling her thatif she had any other problems to be sure and let him knowand he would take care of them right away.In addition to the foregoing, Hanna relates that whileshe was reciting her pay problems Redden interjected thatthe Company did not think that she needed any outsidehelp with her problems. There is no indication by Hannathat there was any preamble to this statement, or any re-sponse by her, or further discussions by Redden of it. Ac-cording to Hanna, sometime during this meeting with Red-den she told him what Lewis had told her on March 2,whereupon Redden told her that he had been at that meet-ing and that whoever told her that was not telling her thetruth and that her name was not brought up at that meet-ing.After Redden left, Hanna had another conversation withLewis wherein she asked him if he had known that Reddenwas coming. She first testified that Lewis replied that hehad known because Redden was coming to visit some ofthe stores. Hanna then told Lewis that she had told Red-den a few things and asked if Lewis thought it would doany good, to which he responded it never had so he did notknow why it would now. Hanna credibly testified withoutcontradiction that Lewis told her that Redden was going tocome and talk to some of the stores and some of the em-ployees about the union.I am persuaded from the context of the conversationthat Redden's initial questions of Hanna regarding herproblems related to the pay problem, which she herself hadraised, and which had eventually wended it's way to hisoffice. I note that the conversation occurred just over 2weeks after the February 21 pay problem arose, but it ap-pears from Hanna's testimony that some of this time wasconsumed in seeking relief through self-help by making outher own timecard, subsequent inquiries to Lewis about theproblems, and other intermediate action by managementbefore forwarding the matter to the personnel division.While I agree with Respondent that Redden's comment toHanna that he did not think she needed any outside helpwith respect to her problem is ambiguous and susceptibleof different interpretations, I note that ambiguities are con-strued against the one who utters them, absent some rea-sonable explanation. Although Respondent makes an ableargument that the reference may have been to the wageand hour division of the Department of Labor inasmuch asHanna's complaint amounted to a violation of the FairLabor Standards Act, I note that Respondent adduced noevidence that it was concerned about the Fair Labor Stan-dards Act when Redden went to talk to Hanna. Respon-dent's argument is based on a self-constructed hypothesisnot supported by the evidence. Redden's statement is justas susceptible of the meaning that Hanna did not need thehelp of the Union in resolving her problem. Consideringthe fact that there was a current organizational campaignat the time, to which the Respondent was admittedly op-posed, I am persuaded that it is more probable on the basisof the evidence before me that Redden's comment wasmeant to refer to help Hanna might secure from the Union.I am struck by Hanna's credible and uncontradictednarrative that Redden, after asking her to relate any payproblems she had experienced throughout her employmentand after receiving her answer, asked her why she was stillwith the Company if she felt that way about it. I find noth-ing in her testimony as to what she told him that wouldindicate that her general dissatisfaction with employmentwith the Company was so great as to warrant Redden'squestion, and I view his question as a subtle invitation toleave Respondent's employment if she was dissatisfied withit. Although I do not believe that this invitation to leaveproves the truth of Lewis' story to Hanna on March 2 as towhat had been said about her at the immediately precedingmanagement meeting, it could not help but convey to Han-na, particularly in view of Lewis' prior statement on March2, that the Company was indeed trying to get rid of her.Considering the facts that Redden had been employedby Respondent for some 8 years, and prior to his appoint-ment as personnel director for the Employer in April 1977had served as the retail personnel manager for 3 or 4 years;and the further facts, that Hanna had been employed byRespondent since August 1974, and had never before metRedden, I conclude that his visit to her at Store 430 wasout of the ordinary and, as Lewis told her after the meet-ing, for the purpose of talking to her about the Union. I donot think it necessary that General Counsel show that Red-den specifically mentioned the Union during the conversa-tion, because I believe that his statement to Hanna that hedid not think she needed any outside help was sufficient toadvise her that he did not think that she needed the Union.Furthermore, it appears that Hanna's complaint about theFebruary 21 pay problem was being properly processedthrough the appropriate Employer channels and there wasno necessity for Redden to insert himself into the matterwhere the District Supervisor Carroll Bates had alreadymade the appropriate arrangements to handle it after hehad investigated the circumstances. I also find it most sin-gular that Redden, who at the time was the retail personnelmanager with about 99 stores under his direction with re-spect to personnel problems, would issue a personal invita-tion to Hanna to contact him personally if she had anyother problems and a personal promise that he would takecare of them right away. There is no evidence whatsoeverthat Redden had ever personally sought out an employeewhose problem was already well on the way to being re-solved by subordinate management and then engaged in alengthy colloquy with that employee about previous prob-lems the employee might have had throughout his or her326 MARSH VILLAGE PANTRIES, INC.employment. Hanna was known by the Employer to be aunion supporter, and I conclude that Redden's statementto her that she should bring any other problem she had tohim and that he would personally remedy them was anovert solicitation of grievances and an express promise toremedy said grievances. I view this promise to remedygrievances of a known union adherent occurring in themidst of the union organizational campaign, as an induce-ment to abandon union activities in violation of Section8(a)(1) of the Act.Contrary to Respondent, I do not agree that the messageconveyed to Hanna by Lewis, that higher management wasseeking her separation from employment and she shouldbe very careful in her conduct at work to avoid this conse-quence, was ever retracted or otherwise rendered uncoer-cive by Respondent. Although Lewis may have beenfriendly with Hanna, wished her no harm, and assured herthat he would take no action against her, he gave her noassurance that his superiors would not take steps to pro-cure her termination. His warning that she should be verycareful in order to avoid adverse action by others in man-agement could only serve to emphasize to Hanna that Re-spondent was indeed determined to get rid of her.6Withrespect to Respondent's contention that Redden assuredHanna that no adverse action would be taken against her,suffice it to say that the portion of the official record reliedon to support this contention only shows that Redden toldher that Lewis' report of events at the supervisors' meetingwas untrue. This merely left Hanna with a choice of whomto believe, Lewis or Redden, and constitutes neither anunequivocal retraction of the statements reported by Lewisnor an assurance that Respondent would not retaliateagainst Hanna if she continued in her union activities.That Redden, like Lewis, was apparently friendly in man-ner when talking with Hanna does not establish that theRespondent's attitude toward her union activity wasfriendly.I have considered the conflicting arguments and sup-porting citations of case law advanced by the parties withrespect to the question of whether or not the violationsfound herein are sufficient to warrant a remedy, and I con-clude and find that applicable precedent ' requires a rem-edy for the interrogation, threat of Employer retaliation forengaging in union activities, and the promise to remedygrievances, all of which I have found to be in violation ofSection 8(a)(l) of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law and upon the entire record in this case, Ihereby make the following:CONCLUSIONS OF LAWI. Marsh Village Pantries, Inc.. the Respondent, is anemployer engaged in commerce within the meaning of Sec-As noted before, whether or not Lewis' statements and warnings weretrue are of no consequence because Hanna had no was iof knowing the truthor falsity of his comments and could reasonabl be expected to take thel r atface value.: Kal-Die Ca.ting Corporation, 221 NtIRB 1068 (1975); (aronao aIrnerwanTaxtles. Inc., 219 NLRB 457 (1975).tion 2(6) and (7) of the Act.2. The Union is a union organization within the mean-ing of Section 2(5) of the Act.3. By asking an employee if she and other employeeshad signed union authorization cards, Respondent violatedSection 8(a)(l) of the Act.4. By threatening an employee with loss of her job andother retaliation because of her union activities, Respon-dent violated Section 8(a)(1) of the Act.5. By soliciting and promising to remedy grievances inorder to induce an employee to refrain from union activi-ties. Respondent violated Section 8(a)(l) of the Act.6. The unfair labor practices set forth above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.7. Respondent did not commit any other unfair laborpractices alleged in the complaint.THE REMEDYI shall recommend that Respondent be required to ceaseand desist from its unfair labor practices found herein andtake certain affirmative action designed to effectuate thepolicies of the Act.I shall recommend that the Respondent post an appro-priate notice to its employees at Store 430, located at 601Union Street, Lafayette. Indiana. I am persuaded that theRespondent's misconduct, all of which occurred at Store430 and was directed only to Majorie Hanna, requires aremedy but was not sufficiently pervasive to warrant a re-quirement of posting at all II of the Employer's stores inthe Lafayette area.Pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDERThe Respondent. Marsh Village Pantries, Inc.. York-town, Indiana, its agents. officers, successors, and assigns.shall.1. Cease and desist from:(a) Asking employees whether or not they or any otheremployees have signed union authorization cards.(b) Threatening employees with the loss of job or otherretaliation because of their union activities.(C) Promising to remedy grievances of employees in or-der to induce them to refrain from union activities.(d) In any like or related manner interfering with, re-straining. or coercing an, employee in the exercise of rightsguaranteed by Section 7 of the Act.2. Take the folluwing affirmative action which I findnecessary to effectuate the purposes of the Act:(a) Post at its Store 430. 601 Union Street, Lafayette.Indiana. copies of the attached notice marked "Appen-In the event no exceptil n, are filed as provided by Sec 102 46 .of theRules and Reeulatimmns of the N:!iona! Labhor Relations Board. the findrnecoinclusions. and recommended Order herein shall. as provided in Sec102 48 ,f the Rules and Regulations be adopted bs the Board and hei-meIts findings, cinclusion.s and Order. and all objections thereto shall hede eied avi,led for ill purp.oses327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdix." 9 Copies of said notice, on forms provided by theRegional Director for Region 25, after being duly signedby Respondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director for Region 25, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.In the event that this Order is enforced by a Judgment of a l tiltedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National lIabor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals E nforcing an Order of theNational L.abor Relltlons Hoard"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT ask you whether or not you or anyother employees have signed authorization cards forRetail Clerks Local 25, chartered by Retail Clerks In-ternational Association, AFL-CIO.WE WILL NOT threaten you with the loss of yourjob or other reprisals because of your union activities.WE WILL NOT promise to remedy your grievancesin order to persuade you to refrain from union activi-ties.WE WILL. NOT in any like or related manner inter-fere with, restrain, or coerce any employee in the exer-cise of rights guaranteed in Section 7 of the Act.MARSH VILLAGE PANTRIES. INC328